Hantjy, J.
(dissenting). These facts are confessed by-the demurrer : (1) That on October 15, 1903, the defendant made a sworn complaint before a justice of the peace charging plaintiff with having committed the crime of malicious mischief and procured from the justice a warrant for his arrest; (2) that in so doing the defendant acted maliciously, and without probable cause; (3) that *661the plaintiff was arrested, and gave bail in the sum of $300 to obtain his release; (4) “that on the 26th day of October, 1903, the time set for the .hearing before said justice of the said charge, the said charge was dismissed by the state’s attorney in and for said Turner county, acting for the state, and with the consent of the defendant; that since said time the defendant has not further prosecuted said complaint, but has abandoned the same.” Except to confer on the accused the capacity to sue, the manner in which the prosecution terminated is immaterial. The law requires only that the particular prosecution complained of shall have been terminated, and not that the liability of the plaintiff to prosecution for the same offense shall have been extinguished, before the action for a malicious prosecution is brought. Consequently any proceeding by which the particular prosecution is disposed of in such a manner that it cannot be revived,- and that the prosecutor, if he intends to proceed further, must institute proceedings de novo, is a sufficient termination of the prosecution to enable the plaintiff to bring his action. Apgar v. Woolston, 43 N. J. Law, 57; Casebeer v. Rice, 18 Neb. 203, 24 N. W. 693. Whether the proceeding in this case be regarded as a preliminary examination, or criminal action triable in the justice’s court, it was disposed of in such a manner that the plaintiff could not be proceeded against upon the same charge, -without the institution of a new proceeding. “In the construction of a pleading for the purpose of determining its effect, its allegations shall be liberally construed, with a-view of. substantial justice between the parties.” ‘ Rev. Code Civ. Proc. § 136. No one could be mistaken as to the meaning of the fourth paragraph of this complaint. It alleges in plain and concise language that the criminal proceeding was dismissed with the defendant’s consent. Eliminate the words “by the state’s attorney in and for said Turner county, acting for the state,” and it *662would clearly disclose a dismissal by the justice. What effect, then, should be given such qualifying clause? Certainly not one that is absurd, and contrary to the manifest intent of the pleader. A fair and reasonable — not to say liberal — construction, with a view of substantial justice between the parties,, demands that the clause be given the meaning intended by the plaintiff and •understood by the defendant, namely, that the proceeding was dismissed through, or by means of, action taken by the state’s attorney, with the defendant’s consent. The thought conveyed — the issue tendered is precisely the same as if the pleader had said the proceeding' was dismissed by the justice on the motion of the state’s attorney, and with the defendant’s consent. Such an allegation would certainly be sufficient, because, then the proceeding would be. at an end whether the dismissal was erroneous or not. It is evident that the plaintiff gave bail for his appearance on the day set for the hearing. If the proceeding was a preliminary examination, it was the 'duty of the magistrate on that day to “proceed to examine the case.” Rev. Code Cr. Proc. § 135. The examination could not have been postponed more than six days, “unless by consent or on motion of the accused.” Id. § 136.. If it was an action triable in the justice’s court, it was the duty of the justice to proceed with the trial on the day set for hearing, unless upon good cause shown a postponement was granted. Rev. Justices’ Code, § 125. In either case a failure to proceed and a dismissal of the proceeding, however irregular, would operate to discharge the accused, and prevent him from being • bound over or found guilty in that particular proceeding, thus rendering his cause of action complete, provided the prosecution was malicious, and without probable cause, which stands admitted for the purposes of this appeal.
But, giving the pleading the narrowest and most technical con- ■ *663struction possible, the demurrer confesses that the criminal proceeding was dismissed with the defendant’s consent, and thát it was abandoned by him before this action was commenced. In other words, the malicious prosecution was voluntarily discontinued by the defendant, and it seems to me that he is not .in position to assert’that the proceeding is still pending. The admitted abandonment of the criminal prosecution clearly excludes an intention on the part of the defendant to revive that particular proceeding, if, indeed, it could be revived, which I have endeavored to show could not be done. . When a prosecution has been abandoned as this is alleged to have been, without any arrangement with the accused, and without any request from him that it should be so abandoned; when defendant’s conduct clearly discloses an intention on his part to proceed no further with a prosecution admitted to have been malicious and without probable cause — no valid 'rea'son suggests itself to iny mind for longer delaying a redress of the wrong inflicted by such prosecution. Brown v. Randall, 36 Conn. 56, 4 Am. Rep. 35. So, with all due respect for the judgment of my associates, I am compelled to dissent from the conclusion that the order appealed from should be reversed.